Citation Nr: 0922644	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability to include degenerative osteoarthritis of the 
lumbar spine and lumbar strain.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for degenerative osteoarthritis of the lumbar strain, claimed 
as back strain.  

The Veteran testified at a January 2009 Travel Board hearing 
in front of the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDING OF FACT

A lumbar spine disability, to include degenerative 
osteoarthritis of the lumbar spine and lumbar strain, was not 
manifested during service and is not shown to be causally or 
etiologically related to service on a direct or presumptive 
basis.


CONCLUSION OF LAW

The Veteran's lumbar spine disability, to include 
degenerative osteoarthritis of the lumbar spine and lumbar 
strain, was not incurred in or aggravated by active service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3§159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran, dated July 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the RO obtained the Veteran's 
service treatment records from the National Personnel Record 
Center (NPRC).  The RO also afforded the Veteran a VA medical 
examination and the Board provided the Veteran with a 
hearing.  In addition, the Veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Board concludes that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  Therefore, the 
Board finds that the duty to notify and the duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran contends that while on active duty, he fell 15 
feet and hurt his back, and that he still suffers from back 
pain from this injury.  His sister testified in support of 
the Veteran's claim that she recalled the Veteran treating 
his back by taking hot baths.  The Veteran indicated that he 
had not received any medical treatment since service.

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, 
there must be competent evidence of (1) current disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service 
disease or injury and the current disability.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Such determination is based 
on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In assessing the Veteran's service connection claim for a 
lumbar spine disability, the Board must first determine 
whether the Veteran has a current back injury, under VA 
regulations.  A December 2006 VA x-ray examination report 
shows mild degenerative findings in the lumbosacral spine.  A 
January 2007 VA examination shows a diagnosis of mild 
degenerative osteoarthritis of the lumbar spine with mild 
intermittent lumbar strain.  

The next issue is whether there is any evidence of any in 
service incurrence of a lumbar spine disability.  Service 
treatment records show that the Veteran suffered a lower back 
strain while in service.  A July 1976 service treatment 
record shows a provisional diagnosis of acute lumbar strain 
times two months.  The Veteran stated that he fell down 15 
feet while down range.  A July 1976 profile shows that the 
Veteran had a low back strain and was put on a limited 
profile.  He later received physical therapy in July 1976  
and August 1976.  

An August 1976 service clinical record shows that the Veteran 
was referred with a diagnosis of acute lumbosacral strain.  
The Veteran had reportedly fallen 15 feet in May 1976, 
causing the injury.  After routine back program for one week, 
he then complained of right lower extremity radiation.  The 
provisional diagnosis was trauma to the lumbar spine area.  
After physical evaluation at the orthopedic clinic in 
September 1976, the impression was resolving lumbago.

In the September 1976 ETS examination, the Veteran noted that 
he had recurrent back pain.  Clinical evaluation of the spine 
was normal.

As the record shows a current diagnosis of mild degenerative 
osteoarthritis of the lumbar spine with mild intermittent 
lumbar strain and in service findings of a back strain, the 
question is whether there is sufficient competent evidence to 
establish an etiological link between the current back 
problems and active service.

In a January 2007 VA examination, the examiner opined that it 
was less likely than not that the Veteran's mild degenerative 
osteoarthritis of the lumbar spine with mild intermittent 
lumbar strain was related to the lumbar strain which occurred 
in military service.  The examiner's opinion was based on the 
fact that the initial injury reportedly was mild; 30 years 
had passed without the Veteran submitting a claim; and the 
Veteran had been working since his military discharge.  These 
factors made it most likely that the current condition was 
related to normal aging.  The examiner noted that he had 
reviewed the claims file, including the service treatment 
records in making the assessment.

The Board notes that the January 2007 VA examination is the 
only medical evidence on record since the in service injury 
was documented in August 1976.  According to the Veteran's 
testimony, he has not sought treatment for the injury; there 
are no postservice records of complaints referable to the 
back until his claim filed in 2006.  

The only evidence refuting the VA examiner's opinion is 
statements from the Veteran and his sister.  Lay persons can 
provide an account of observable symptoms, such as in this 
case the Veteran and his sister stated that he has had back 
pain since 1976.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as an opinion of whether a disability or claimed 
continuing symptoms are related to an injury or disease in 
service have no probative value because lay persons are not 
competent to offer medical opinions.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Veteran is not a licensed 
health care professional; therefore, where, as in this case, 
the issue is medically complex and not merely lay-observable, 
his assertions are not competent medical evidence and do not 
prove a relationship between the Veteran's current back 
problem and the strain manifested during service.  The lack 
of treatment or even seeking treatment for the almost 30 
intervening years is evidence against the Veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  He also 
had employment in the construction industry during that time 
but has not indicated any difficulty with that particular 
employment due to back disability.  Although his sister 
testified that she is a registered nurse and therefore has 
health care training, she also has not provided any medical 
opinion with cogent reasons why his current arthritis is 
related to his service.  Her observations that he treated his 
back with hot baths does not reach the level of competent 
medical or lay evidence.  The only competent evidence of 
record, the 2007 VA examination asserts that the lumbar spine 
disability that the Veteran has is not related to his active 
service.

The first finding of degenerative osteoarthritis is in 2006, 
30 years after the injury in service.  Thus, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
credible evidence of continuity of symptomatology of a lumbar 
spine disability from service or during the 30 years before 
this disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).

The preponderance of the evidence is against the service 
connection claim for a lumbar spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  Ortiz, 274 F.3d at 1365.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a lumbar spine 
disability to include degenerative osteoarthritis of the 
lumbar spine and lumbar strain is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


